Citation Nr: 1456419	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-04 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a skin disorder.

2. Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.  

3. Entitlement to service connection for a neck disability, to include as due to exposure to herbicides.  

4. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to exposure to herbicides.  

5. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to herbicides.  

6. Entitlement to service connection for a colon disorder, to include as due to exposure to herbicides.  

7. Entitlement to service connection for a genitourinary disorder, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to July 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO). In a December 2009 VA Form 9, the Veteran requested a Travel Board hearing; such hearing was scheduled for November 2010.  In a statement received in October 2010, he indicated that he could not appear because prison authorities would not allow him to attend.  The matter of his request for a hearing is addressed in a remand below; because the benefit sought is  being granted, he is not prejudiced by the Board proceeding with the determinations below without resolving the matter of his hearing request.

[The Veteran had also initiated an appeal to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  In August 2007, the Board reopened the claim and remanded it for additional development.  A November 2007 rating decision granted service connection for PTSD, rated 30 percent, effective August 5, 2003. Consequently, that matter is not before the Board.]  

The matters of service connection for radiculopathy of both lower extremities and for coronary artery disease (CAD) are raised by the record (VA examiner's finding of radiculopathy secondary to a back disability and the Veteran's claim of service connection for shortness of breath; see Clemons v. Shinseki, 23 Vet. App. (2009)), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.   

The issues of whether new and material evidence has been received to reopen the claim of service connection for a skin disorder, and service connection for a neck disability, GERD, COPD, a colon disorder, and a genitourinary disorder are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.  


FINDINGS OF FACT

1. An unappealed August 2007 Board decision denied reopening the Veteran's claim of service connection for a low back disability, which had previously been denied essentially on the basis that a nexus between his low back disability and service was not shown.  

2. Additional evidence received since the August 2007 Board decision suggests the Veteran's low back disability may be related to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability; and raises a reasonable possibility of substantiating the claim.  

3. The veteran's back disability is reasonably to be related to an injury in service.  






CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).  

2. On de novo review, service connection for a low back disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claims.  However, inasmuch as this decision reopens the Veteran's claim of service connection for a low back disability, and grants service connection for such disability on de novo review there is no reason to belabor the impact of the VCAA in the matters; any notice defect or duty to assist omission is harmless.  

Claim to reopen

A Board decision denying a claim for VA benefits (that is not appealed to the Court of Appeals for Veterans Claims (Court)) is final based on the evidence of record at the time of the decision, and may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7104.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  

The Veteran filed an original claim of service connection for a low back disability in October 1980, which was denied by a January 1981 rating decision essentially based on a finding that such disability was not shown.  He was advised of the denials, but did not appeal them; additional evidence was not received within a year following.  Hence, the January 1981 rating decision became final.  See 38 U.S.C.A. § 5108; see also Buie v. Shinseki, 24 Vet. App. 242 (2010).  

Au August 2007 Board decision denied the Veteran's appeal of a denial of a petition to reopen the claim finding essentially that there was no evidence of a nexus between his low back disability and his service.  He did not appeal that decision to the Court; therefore, that decision is final.  See 38 U.S.C.A. § 7104.  

Evidence received since the August 2007 Board decision includes a May 2012 VA medical examiner's opinion, which relates his current low back disability to low back injuries in service.  This evidence was not of record in August 2007, and is thus new.  As it addresses the questions of whether the Veteran's low back disability is related to his service, it pertains to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and raises a reasonable possibility of substantiating such claim.  Consequently, particularly in light of the "low threshold" standard for reopening (see Shade v. Shinseki, 24 Vet. App. 110 (2010)), the Board finds that the evidence is both new and material, and that the claim of service connection for a low back disability must be reopened.  





De Novo Review

The analysis turns to de novo review of the claim.  Given the favorable determination herein, the Board finds that the Veteran is not prejudiced by the Board so proceeding.  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

The Veteran asserts that he injured his back in service in 1969 when the jeep he was riding in rolled over during a convoy.  His service treatment records (STRs) show an August 1969 diagnosis of an acute back strain, following an injury lifting.  On July 1970 service separation examination, clinical evaluation found a normal spine; in a July 1970 report of medical history, he denied back trouble of any kind.  VA treatment records show notations of lumbar disc disease in October 1999, complaints of low back pain in February 2000, and X-ray findings of arthritis and disc disease of the lumbar spine in March 2000.

On May 2012 VA examination, the Veteran reported that his low back condition began in 1969, when he was working and his back locked up.  The examiner opined that the Veteran's low back condition was "at least as likely as not" incurred in or caused by his service.  The examiner explained that the Veteran injured his back while in the service in August 1969, with a diagnosis of acute back strain, and the condition shows progression with continued treatment for the back; a September 2011 VA medical record shows treatment for chronic pain syndrome and degenerative disc disease (DDD), and a January 2010 X-ray of the lumbar spine revealed DDD, multilevel spondylosis, and lower lumbar levoscoliosis; the current diagnoses were chronic thoracolumbar strain and thoracolumbar degenerative changes (with bilateral sciatica and radiculopathy).  

The Board finds the May 2012 VA examiner's opinion to be probative (and persuasive) evidence.  The examiner demonstrates familiarity with the factual record, and cites to data therein that support the conclusions reached.  The Board has no reason to question the expertise of the VA provider.  Notably, the opinion offered is supported by the Veteran's reports of postservice continuity of low back complaints.  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that the evidence reasonably shows that service connection for a low back disability is warranted.  


ORDER

The appeal seeking to reopen a claim of service connection for a low back disability is granted, and service connection for a low back disability is granted on de novo review, 


REMAND

Regarding the claims remaining on appeal, in his December 2009 VA Form 9, the Veteran requested a Travel Board hearing.  He was scheduled for such hearing on November 4, 2010, and notified him of the hearing in an October 2010 letter.  In an October 2010 statement, he indicated that he could not attend because he was in prison (and authorities would not let him travel to the hearing), and reiterated his request for a hearing before the Board.  His statement reasonably presents good cause for his failure to report.  Under such circumstances due process requires further development to ascertain whether his request for a hearing may feasibly be satisfied by accommodation (e.g., a videoconference hearing) consistent with VA's and the Board's policies for adjudication of incarcerated Veterans' claims. 

The case is REMANDED for the following:

The AOJ should explore/identify the options (if any) feasibly available for alternate accommodation of the Veteran's request for a hearing before the Board, and if an alternate accommodation identified (e.g., a videoconference hearing) is deemed feasible arrange for such (in which case the claims should thereafter be processed in accordance with established appellate practice.  If no accommodation is found possible/feasible, the AOJ should make a formal finding for the record to that effect, and the Veteran should be so notified.  The case should then be returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


